Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 09, 2022 has been entered.
 
Amendment
Applicant’s amendment filed January 18, 2022 fails to fully comply with 37 CFR 1.121(c) in that claim 8 has been presented with a status identifier of (Original) when claim 8 appears to have been amended. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sherman et al. 2018/0027981.
As to claim 8, Sherman et al. discloses, Figs. 1, 6, 7, 15 and 16 for example, an active comfort controlled bedding system, comprising:
	at least one foam layer, (2102/2106/2110), comprising a phase change material, (e.g., 2106), stratified in a foam structure of the at least one foam layer, (the foam structure being the foam structure 2102/2106/2110 of foam layer 2102/2106/2110 with 2106 being “stratified” in 2102/2106/2110); 
	a signal generating layer underlying the at least one foam layer, (2104), the signal generating layer comprising a thermoelectric fabric, a heat transfer device, or a resistive heating element, (paragraphs [0006], [0052] and [0074]); and
	a control unit in electrical communication with the signal generating layer, (paragraphs [0046] and [0057]), effective to actively heat the phase change material above a melting temperature thereof and alter a firmness property of the at least one foam layer, (the control unit and signal generating layer of Sherman et al. are effective to actively heat the phase change material above a melting temperature thereof and alter a firmness property of the at least one foam layer).
	As stated above the control unit and signal generating layer of Sherman et al. are effective to actively heat the phase change material above a melting temperature thereof and alter a firmness property of the at least one foam layer. However, it would 
As to claim 9, Sherman et al. further discloses the foam layer comprises a latex foam, a polyurethane foam, or a viscoelastic foam (para [0109] and [0110]).  

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mikkelsen et al. 2011/0252562.
As to claim 8, Mikkelsen et al. discloses, Fig. 1 example, an active comfort controlled bedding system, comprising:
	at least one foam layer, (22/18/14), comprising a phase change material, (e.g., 18), stratified in a foam structure of the at least one foam layer, (the foam structure being the foam structure 22/18/14 of foam layer 22/18/14 with 18 being “stratified” in 22/18/14); 
	a signal generating layer underlying the at least one foam layer, (34, 50), the signal generating layer comprising a thermoelectric fabric, a heat transfer device, or a resistive heating element, (paragraph [0004]); and
	a control unit in electrical communication with the signal generating layer, (paragraph [0004]), effective to actively heat the phase change material above a melting 
	As stated above the control unit and signal generating layer of Mikkelsen et al. are effective to actively heat the phase change material above a melting temperature thereof and alter a firmness property of the at least one foam layer. However, it would have been obvious to one possessing ordinary skill in the bedding art, the phase change material art and the climate control art to have provided the viscoelastic foam of layers 22 and viscoelastic foam of layer 18 as phase change material having a glass transition temperature of a range between 15 degrees and 35 degrees Celsius while providing a signal generating layer capable of heat generation at least, within the range of glass transition temperature and higher.
As to claim 9, Mikkelsen et al. further discloses the foam layer comprises a latex foam, a polyurethane foam, or a viscoelastic foam (para [0015]).

Claims 1, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen et al. 2011/0252562 in view of Hebrink et al. 2002/0005986 and either of DeFranks et al. 9,326,616 and Brykalski et al. 8,181,290 when considering the Non-Patent Literature Documents U, V, W listed on the Notice of References Cited PTO-892 mailed 12/22/2021 (hereinafter “NPL Documents”).
As to claim 1, Mikkelsen et al. discloses, Figs. 1-3 for example, an active comfort controlled bedding system comprising:

	a control unit comprising a fluid transfer device in fluid communication with the at least one viscoelastic layer, (paragraph [0004]), configured to change ambient humidity conditions about the at least one viscoelastic layer to change the first firmness property of the at least one viscoelastic foam layer to a second firmness property. 
	Mikkelsen et al. does not appear to specifically state 1) that the glass transition temperature is greater than 60°F at 0% humidity nor does Mikkelsen et al. appear to specifically state 2) that the “control unit . . . [is] configured to change ambient humidity conditions about the at least one viscoelastic layer to change the first firmness property of the at least one viscoelastic foam layer to a second firmness property.
However, Hebrink et al. discloses that glass transition temperatures of polymers may be dependent upon relative humidity and therefore are preferably measured at 0 percent humidity (see para [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hebrink et al. regarding the humidity sensitivity of glass transition temperatures of polymers with the adjustable firmness body support of Mikkelsen et al. by first determining the glass transition temperatures of viscoelastic 
Additionally, Mikkelsen does disclose the at least one viscoelastic foam layer having a glass transition temperature greater than 80 deg. F (see para [0021]), and Hebrink discloses that is preferable to measure glass transition temperatures for polymers a 0 percent humidity (see para [0055]). It would have been obvious to one of ordinary skill in the art to measure the glass transition temperatures of the viscoelastic polymers used in the combined adjustable support body of Mikkelsen et al. in view of Hebrink et al. at 0 percent humidity, because this would allow comparison of particular ranges of glass transitions for candidate polymers without the confounding effects of humidity as is taught by Hebrink, (para [0055]), with any of the NPL Documents showing that glass transition temperature of phase change polyurethane foams is lowered with higher humidity. Thus, 1) providing the Mikkelsen et al. viscoelastic foam layer as a layer 
Further, each of DeFranks et al. and Brykalski et al. teach application and utilization of a fluid transfer device in fluid communication with at least one respective viscoelastic layer of the respective bed assembly, (col. 9, lines 45-50 of Brykalski et al. and col. 5 lines 48-52 of DeFranks et al.), which would serve to change ambient humidity conditions about the at least one viscoelastic layer of the respective bed assembly.
Therefore, 2) to have provided the Mikkelsen assembly with a fluid transfer device in fluid communication with the at least one viscoelastic layer configured to change ambient humidity conditions about the at least one viscoelastic layer which would serve to change the first firmness property of the at least one viscoelastic foam layer to a second firmness property would have been obvious to one possessing ordinary skill in the art as taught by either of DeFranks et al. and Brykalski et al.
As to claim 4, Mikkelsen et al. does disclose one viscoelastic foam layer having a glass transition temperature greater than 80 deg. F (see para [0021] - glass transition temperature of the viscoelastic foam of the invention falls between 10-30 deg. C [50-86 deg. F]) and Hebrink discloses that is preferable to measure glass transition temperatures for polymers a 0 percent humidity (para [0055]). It would have been obvious to one of ordinary skill in the art to measure the glass transition temperatures of 
As to claim 7, Mikkelsen et al. as modified would possess electrical communication with a humidity sensor, (taught by either of DeFranks et al. and Brykalski et al.), and a heat sensor, (para [0004]).
As well, Mikkelsen et al. discloses the control unit further comprises electrical communication with a heat sensor (para [0004] -a controller is coupled with a heating element and sensors to receive temperatures and to change the output of heating elements as a result). Further, Hebrink et al. does disclose that glass transition temperatures of polymers may be dependent upon relative humidity (para [0055]). It would have been obvious to one of ordinary skill in the art to apply the teaching of Hebrink et al. of the dependence of glass transition temperatures of polymers upon relative humidity to the adjustable support of Mikkelsen et al., for example by providing humidity sensors at locations in the support that are coupled to the controller in order to automatically provide the correct amount of heat to a location based on the sensed humidity and resulting glass transition temperature expected due to the humidity level.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen et al. 2011/0252562 in view of Hebrink et al. 2002/0005986 and either of DeFranks et al. 9,326,616 and Brykalski et al. 8,181,290 when considering the Non-Patent Literature Documents U, V, W listed on the Notice of References Cited PTO-892 mailed 12/22/2021 (hereinafter “NPL Documents”) as applied to claims 1, 4 and 7 above, and further in view of either of Limer 9,386,862 and Pearce 11,229,298.
As to claim 2, each of Limer and Pearce disclose a viscoelastic foam layer comprising a phase change material in the form of an encapsulated paraffin wax stratified in the at least one viscoelastic foam layer, (col. 4, lines 10-19 of Limer and col. 5, lines 33-54 of Pearce), and Mikkelsen et al. discloses a control unit changes the output of electrical heating elements thereby altering the firmness of the foam layer (see para [0004]). It would have been obvious to one of ordinary skill in the art to combine the paraffin wax phase change material stratified in the viscoelastic foam structure of either of Limer and Pearce within the adjustable support of the modified Mikkelsen et al. assembly, (as within either of 22 and 18 of Mikkelsen et al.), since the paraffin would be expected to soften when heated along with the viscoelastic foam of Mikkelsen et al. thereby providing additional control of the degree of softening of the layer thus further controlling the level of firmness of the support.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen et al. 2011/0252562 in view of Hebrink et al. 2002/0005986 and either of DeFranks et al. 9,326,616 and Brykalski et al. 8,181,290 when considering the Non-Patent Literature Documents U, V, W listed on the Notice of References Cited PTO-892 mailed 12/22/2021 (hereinafter “NPL Documents”) as applied to claims 1, 4 and 7 above, and further in view of either of Ribble et al. 2013/0317399 and DeFranks et al. 2017/0135494.
Each of Ribble et al. and DeFranks et al. discloses a comfort controlled bedding system comprising at least one sensor for determining body position on the bedding system, (paragraph [0037] of Ribble et al.; Abstract and paragraph [0027] of DeFranks et al.).
Therefore, to have provided the modified Mikkelsen et al. comfort controlled bedding system with at least one sensor for determining body position on the bedding system, thus allowing a change in the bedding system depending on body positioning, would have been obvious to one having ordinary skill in the art as taught by either of Ribble et al. and DeFranks et al.	

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen et al. 2011/0252562 in view of Hebrink et al. 2002/0005986 when considering the Non-Patent Literature Documents U, V, W listed on the Notice of References Cited PTO-892 mailed 12/22/2021 (hereinafter “NPL Documents”).
As to each of claims 10, 11 and 12, reference is made to the above rejection of claims 1, 4 and 7 over Mikkelsen et al. in view of Hebrink et al. and either of DeFranks et al. and Brykalski et al. when considering the NPL Documents with particular regard to the limitations presented within lines 2-7 and 11-14 of claim 1 and claim 4.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen et al. 2011/0252562 in view of either of Limer 9,386,862 and Pearce 11,229,298.
As to claim 8, Mikkelsen et al. discloses, Fig. 1 example, an active comfort controlled bedding system, comprising:
	at least one foam layer, (22/18/14), comprising a phase change material, (e.g., 18), stratified in a foam structure of the at least one foam layer, (the foam structure being the foam structure 22/18/14 of foam layer 22/18/14 with 18 being “stratified” in 22/18/14); 
	a signal generating layer underlying the at least one foam layer, (34, 50), the signal generating layer comprising a thermoelectric fabric, a heat transfer device, or a resistive heating element, (paragraph [0004]); and
	a control unit in electrical communication with the signal generating layer, (paragraph [0004]), effective to actively heat the phase change material above a melting temperature thereof and alter a firmness property of the at least one foam layer, (the control unit and signal generating layer of Mikkelsen et al. are effective to actively heat the phase change material above a melting temperature thereof and alter a firmness property of the at least one foam layer).
	As set forth above Mikkelsen et al. is taken to disclose “at least one foam layer comprising a phase change material stratified in a foam structure of the at least one foam layer.” In any event, each of Limer and Pearce disclose a viscoelastic foam layer comprising a phase change material in the form of an encapsulated paraffin wax stratified in the at least one viscoelastic foam layer, (col. 4, lines 10-19 of Limer and col. 
As for lines 7-9 of claim 8, the control unit and signal generating layer of Mikkelsen et al. are effective to actively heat the phase change material above a melting temperature thereof and alter a firmness property of the at least one foam layer. However, it would have been obvious to one possessing ordinary skill in the bedding art, the phase change material art and the climate control art to have provided the viscoelastic foam of layers 22 and viscoelastic foam of layer 18 as phase change material having a glass transition temperature of a range between 15 degrees and 35 degrees Celsius while providing a signal generating layer capable of heat generation at least, within the range of glass transition temperature and higher including for affecting the encapsulated paraffin wax stratified in the at least one viscoelastic foam layer.
As to claim 9, Mikkelsen et al. further discloses the foam layer comprises a latex foam, a polyurethane foam, or a viscoelastic foam (para [0015]).

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen et al. 2011/0252562 in view of either of Limer 9,386,862 and Pearce 11,229,298 as applied to claims 8 and 9 above, and further in view of Hebrink et al. 2002/0005986 when considering the Non-Patent Literature Documents U, V, W listed on the Notice of References Cited PTO-892 mailed 12/22/2021 (hereinafter “NPL Documents”).
As to each of claims 10, 11 and 12, reference is made to the above rejection of claims 1, 4 and 7 over Mikkelsen et al. in view of Hebrink et al. and either of DeFranks et al. and Brykalski et al. when considering the NPL Documents with particular regard to the limitations presented within lines 2-7 and 11-14 of claim 1 and claim 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





                                                                        /MICHAEL SAFAVI/                                                                        Primary Examiner, Art Unit 3631                                                                                                                                




MS
March 04, 2022